               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


LORENZO QUINTANA,                   )
on behalf of himself and all        )
others similarly situated,          )
                                    )
               Plaintiff,           )
                                    )
     v.                             )       1:18CV748
                                    )
BRANCH BANKING AND TRUST            )
COMPANY,                            )
                                    )
               Defendant.           )


                               JUDGMENT

     For the reasons set forth in the Memorandum Opinion and

Order filed contemporaneously with this Judgment,

     IT IS THEREFORE ORDERED AND ADJUDGED that Defendant’s

Motion for Summary Judgment pursuant to Fed. R. Civ. P. 56,

(Doc. 68), is GRANTED.

     IT IS FURTHER ORDERED AND ADJUDGED that Plaintiff’s Motion

for Partial Summary Judgment pursuant to Fed. R. Civ. P. 56(a),

(Doc. 60), is DENIED.

     IT IS FURTHER ORDERED AND ADJUDGED that this case is

DISMISSED WITH PREJUDICE.

     This the 11th day of June, 2020.



                                 __________________________________
                                    United States District Judge




    Case 1:18-cv-00748-WO-JLW Document 85 Filed 06/11/20 Page 1 of 1
